Exhibit 10.44
 
Premium Management Agreement


            This Premium Management Agreement (the “Agreement”) is made as of
the 1st day of July, 2014 (the “Effective Date”), by and between New World
Consulting, LLC, 44 Inverness, #5, Englewood, CO 80112 (“NEW WORLD CONSULTING”)
and Minerco Resources, Inc., 800 Bering Drive, Suite 201, Houston, TX 77057 (the
“Client”).


RECITALS:


WHEREAS, NEW WORLD CONSULTING, by and through his own experience and their
officers, employees, agents, representatives and affiliates, has expertise in
the area of non-alcoholic beverage product development, brand management, sales,
marketing, distribution and other matters relating to the beverage industry; and


            WHEREAS, the Client desires to avail itself of the expertise of NEW
WORLD CONSULTING in certain of the aforesaid areas.


            NOW, THEREFORE, in consideration of the foregoing recitals and the
covenants and conditions herein set forth, the parties hereto agree as follows:
 
1.  APPOINTMENT


             The Client hereby appoints NEW WORLD CONSULTING to perform the
management services described in section 2 hereof for the Term of this
Agreement.  NEW WORLD CONSULTING will report to V. Scott Vanis appointed by the
Level 5 Board of Directors.


2.  SERVICES


Through this Agreement the Client will be provided the following privileges and
services from New World Consulting:


a)  
Workspace in Englewood facility

●  
Client will have full access to New World Consulting including designated work
area with desktop or laptop computer, phone (service plan to be covered by
Client), and access to printer, fax, scanner, and all necessary office
equipment.



b)  
Two (2) meeting per week with Managing Member



c)  
Advanced Financial Services

●  
New World Consulting CFO will develop necessary P&L, Cash Flow, and Balance
Sheet documents

●  
New World Consulting CFO will setup Clients books in QuickBooks software

●  
New World Consulting will manage and report Client financials on a weekly basis



d)  
Advanced production advice and management

●  
New World Consulting team will manage Client’s full-scale manufacturing process

●  
New World Consulting will manage ordering raw materials, invoicing, delivery,
and finished goods logistics (freight and warehousing)

 
 
1

--------------------------------------------------------------------------------

 
 
e)  
Strategic Sales and Marketing plan and management

●  
New World Consulting will create a brand specific sales and marketing plan based
on the brand’s demographic and geographic targets and Client budget.

●  
New World Consulting will manage Client’s sales person(s)

●  
New World Consulting will design Client sell sheet and Point of Sale material
including posters, suction racks, static clings, coolers, etc.

●  
New World Consulting will establish appropriate sales and marketing budgets
based on scope of overall project and with Client approval.

●  
New World Consulting will set sales objectives and metrics.

●  
New World Consulting will develop an impactful and cost effective rollout
marketing campaign.

●  
New World Consulting will provide a detailed weekly report to Client on sales
progress (number of stores, velocity)

●  
Number of sales representatives will vary based on Client’s budget

●  
Additional sales representatives will incur additional cost



f)  
Retail and Distributor activation

●  
New World Consulting will create Retailer and Distributor presentations based on
Client’s brand demographic and geographic targets.

●  
New World Consulting will identify correct retail and distributor partners

●  
New World Consulting will actively participate in key account buyer meetings.

●  
New World Consulting will work directly with sales personnel to secure sales
meetings and ultimately shelf space.

 
3.  FEES


          In consideration of performance of these services, Client agrees to
pay NEW WORLD CONSULTING the following fees in accordance with the schedule
specified below.  Except with respect to mutually agreed and prepaid travel
expenses, NEW WORLD CONSULTING acknowledges and agrees that the fees include all
management fees for NEW WORLD CONSULTING. Fees for other parties related to this
project mentioned above are separate and will be discussed on a case-by-case
basis and subject to Client’s prior written approval. The only required
additional costs will be for: 1) the physical production of the actual product,
2) the manufacture of promotional materials, 3) salaries associated with
promotional staff, 4) salaries associated with sales staff, and 5) the actual
costs of placing advertising and marketing materials. These costs will be
specifically allocated and provided for in the budget to be approved by Client
in writing.


1. Monthly management fee:    $6,000 (Six thousand)


●  
Client will pay $6,000 to NEW WORLD CONSULTING on the first of every month for
the duration of this contract.

 
4.   NON-SOLICITATION


During the Term of this Agreement, and for a period of 1 (one) year following
the termination of this Agreement, Client agrees that he shall not directly or
indirectly solicit for employment, offer to employ or employ any employees of
NEW WORLD CONSULTING’S employees or independent contractors that are involved in
beverage production, sales or marketing introduced to Client by NEW WORLD
CONSULTING without the express written consent of NEW WORLD CONSULTING.


5.   TERM; TERMINATION


The minimum term of this Agreement is 90 days.  After 90 days from the Effective
Date, this Agreement may be terminated by Client without cause, with such
termination effective upon the receipt by NEW WORLD CONSULTING of a written
notice of termination.


If either party materially defaults in the performance of its obligations under
this Agreement and fails to cure such default within thirty (30) days after
receiving written notice thereof, the non-defaulting party may immediately
terminate this Agreement.


6.   CONFIDENTIALITY


The parties hereby agree that the Non-Disclosure Agreement dated as of July 1,
2014 (“NDA”) entered into by and between the parties is incorporated herein by
reference and shall continue in full force and effect throughout the Term of
this Agreement and shall apply to all Information (as defined in the NDA)
provided by Client to New World Consulting for purposes of this Agreement.


 
2

--------------------------------------------------------------------------------

 
 
7.   INTELLECTUAL PROPERTY


Client shall retain sole ownership of any and all ideas, concepts, plans,
recipes, formulas, product or packaging designs, and other information and
materials provided by Client to New World Consulting for use by New World
Consulting in connection with this Agreement (collectively, “Client IP”).  In
addition, upon payment of the entire Fee to New World Consulting, Client shall
acquire full ownership rights to all product and packaging designs, business
plans, and other materials produced by New World Consulting in the performance
of its obligations under this Agreement (collectively, “New World Consulting
IP”).  Accordingly, effective as of the final payment of the Fee, New World
Consulting hereby assigns all of its right, title, and interest in and to the
New World Consulting IP to Client and agrees to execute and deliver all
documents, and take all actions, as may be reasonably necessary to fully vest in
Client the rights to the New World Consulting IP.  If Client does not pay the
entire Fee, then New World Consulting shall retain ownership of the New World
Consulting IP and Client shall have no rights in the New World Consulting IP
except to the extent that the New World Consulting IP incorporates any Client
IP.  If New World Consulting retains ownership of such New World Consulting IP,
the rights of New World Consulting to use such New World Consulting IP shall be
subject to the rights of Client in any Client IP and Information (as defined in
the NDA) that may be incorporated into the New World Consulting IP, and nothing
in this Agreement shall permit New World Consulting to use or disclose any such
Client IP or Information for any purpose.  However, from time to time, New World
Consulting has other clients who have ideas, concepts, plans, recipes, formulas,
product or packaging designs, and other information and materials similar to
those contained in the Client IP (“Third Party Client IP”).  Client acknowledges
and agrees that New World Consulting is free to use Third Party Client IP and to
work on similar projects for other clients.


8.   INDEMNIFICATION


           Client shall indemnify and hold New World Consulting harmless from
and against any and all claims, liabilities, demands, causes of action, damages,
losses and expenses, including, without limitation, reasonable attorneys’ fees
and costs of suit, arising out of or in connection with (i) Client’s business
and the conduct of any advertising, marketing or sales in connection therewith;
(ii) the negligent, illegal or intentional acts or omissions of Client or any of
its agents, contractors, servants or employees, (iii) the Client IP or use or
possession thereof, and/or (iv) the breach of any warranty or obligation of
Client  hereunder.


9.  ASSIGNMENT


         Neither party to this Agreement can assign its interest herein (other
than to an affiliate or subsidiary) without the prior written consent of the
other party, and the granting of such consent is at the sole discretion of the
granting party.


10.  CONFLICT OF INTEREST


         New World Consulting and Client will exercise reasonable care and
diligence to prevent any actions or conditions which could result in a conflict
with the other's best interest.


11.  CHOICE OF LAW


         This Agreement shall be governed and interpreted in accordance with the
laws of the State of Texas.
 
12.  NOTICES


All notices required or permitted to be delivered in connection with this
Agreement shall be in writing and shall be delivered to the following addresses.


To New World Consulting:


New World Consulting, LLC
44 Inverness Dr, #5
Englewood, CO 80112


Attention:  Tony Skinner
                   Managing Member


Facsimile No.:  N/A
 
 
3

--------------------------------------------------------------------------------

 
 
To Client:


Minerco Resources, Inc.
800 Bering Drive, Suite 201
Houston, TX 77057


Attention: V. Scott Vanis
  Chief Executive Officer


Facsimile No.:  (713) 456-2724
 
13.  DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY


NEW WORLD CONSULTING PROVIDES ITS SERVICES PERFORMED HEREUNDER AND THE RESULTS
AND PROCEEDS THEREOF "AS IS" AND HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES,
EXPRESSED OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
NON-INFRINGEMENT AND ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE AS WELL AS IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING
OR COURSE OF PERFORMANCE.


IN NO EVENT SHALL NEW WORLD CONSULTING OR ITS EMPLOYEES, OFFICERS AND/OR
DIRECTORS BE LIABLE FOR ANY CONSEQUENTIAL, SPECIAL, INDIRECT, INCIDENTAL,
PUNITIVE OR EXEMPLARY DAMAGES, COSTS, EXPENSES, OR LOSSES (INCLUDING, WITHOUT
LIMITATION, LOST PROFITS), WHETHER OR NOT CLIENT HAS BEEN ADVISED OF THE
POSSIBILITY THEREOF.  CLIENT AGREES THAT NEW WORLD CONSULTING, ITS EMPLOYEES,
OFFICERS AND DIRECTORS, SHALL NOT BE LIABLE TO CLIENT FOR ANY ACTIONS, DAMAGES,
CLAIMS, LIABILITIES, COSTS, EXPENSES, OR LOSSES IN ANY WAY ARISING OUT OF OR
RELATING TO THE PERFORMANCE AND OR NONPERFORMANCE OF THIS AGREEMENT OR NEW WORLD
CONSULTING’ SERVICES HEREUNDER FOR AN AGGREGATE AMOUNT IN EXCESS OF FEES
ACTUALLY PAID BY CLIENT TO NEW WORLD CONSULTING FOR THE SERVICES PERFORMED IN
ACCORDANCE WITH THIS AGREEMENT.  NO TERMS OF THIS AGREEMENT SHALL BENEFIT OR
CREATE ANY RIGHT OR CAUSE OF ACTION IN OR ON BEHALF OF ANY PERSON OR ENTITY
OTHER THAN CLIENT AND NEW WORLD CONSULTING.  THE PROVISIONS OF THIS PARAGRAPH
SHALL APPLY REGARDLESS OF THE FORM OF ACTION, DAMAGE, CLAIM, LIABILITY, COST,
EXPENSE, OR LOSS, WHETHER IN CONTRACT, STATUTE, TORT (INCLUDING, WITHOUT
LIMITATION, NEGLIGENCE), OR OTHERWISE.  THIS LIMITATION SHALL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY PROVIDED
HEREIN.


14.  STATUS AS INDEPENDENT CONTRACTOR


The parties to this Agreement are independent contractors, and no agency,
partnership, joint venture, or employee-employer relationship is intended or
created by this Agreement.  Neither party shall have the power to obligate or
bind the other party.


15.  GENERAL PROVISIONS


a.  
Modifications.  No change or modification of this Agreement shall be valid and
binding upon the parties hereto unless such change or modification is in writing
and is signed by all of the parties hereto.  No waiver of any term or condition
of this Agreement shall be valid and binding unless such waiver is in writing
and is signed by the party against whom it is sought to be enforced.



b.  
Binding Effect.  This Agreement shall inure to the benefit of and shall be
binding upon the parties, their successors, and their permitted assigns.



c.  
Entire Agreement.  Each party to this Agreement acknowledges that this Agreement
(together with the NDA) constitutes the entire agreement of the parties with
regard to the subject matter addressed in this Agreement, that this Agreement
supersedes all prior or contemporaneous agreements, discussions, or
representations, whether oral or written, with respect to the subject matter of
this Agreement, and that it should not rely on any promise, representation,
inducement, or warranty other than those expressly set forth herein.



d.  
Severability.  In the event any provision of this Agreement is held to be
unenforceable or invalid, such finding of unenforceability or invalidity shall
not affect the enforceability or validity of the remaining provisions of this
Agreement.



e.  
Force Majeure. New World Consulting shall be excused from performance hereunder
to the extent that such performance is prevented, delayed, or obstructed by
causes beyond its reasonable control, including, without limitation, acts of any
federal, state, or local governmental authority; fires, floods, or other natural
disasters; strikes or labor unrest; terrorism or acts of war; degradation of
telecommunications service; severe weather conditions; or for any other matters
that are beyond New World Consulting’ control, whether or not otherwise
foreseeable.

 
 
4

--------------------------------------------------------------------------------

 
 
f.  
Continuing Obligations.  Each indemnity provided for herein shall survive the
termination of this Agreement for any reason whatsoever and each covenant which
provides for or permits performance hereunder after termination or by its nature
requires performance after termination shall survive the termination of this
Agreement.



g.  
Arbitration. In the event of any dispute or controversy arising out of or in any
way related to this Agreement, the matters referred to herein, or the services
to be rendered by Consultant pursuant to this Agreement, or in any way relating
to the claim of any third party against Consultant in connection with matters in
any way arising out of this Agreement (each, a “Dispute”), such Dispute shall be
settled exclusively by final and binding arbitration in Houston,  Texas in
accordance with the then current rules of the American Arbitration Association
(“AAA”).  The parties agree that any and all Disputes that are submitted to
arbitration in accordance with this Agreement shall be decided by one (1)
neutral arbitrator who is a retired judge or attorney licensed to practice law
in Texas who is experienced in complex commercial transactions.  If the parties
are unable to agree on an arbitrator, AAA shall designate the arbitrator.  The
parties will cooperate with AAA and with one another in selecting the arbitrator
and in scheduling the arbitration proceedings in accordance with applicable AAA
procedures.  Any award issued as a result of such arbitration shall be final and
binding between the parties thereto and shall be enforceable by any court having
jurisdiction over the party against whom enforcement is sought.  By entering
into this Agreement, the parties are waiving their constitutional right to have
any Disputes decided in a court of law or before a jury and waive the right of
appeal, and instead of relying on said rights, each party is solely and
knowingly accepting the use of arbitration as a means of resolution of any
Disputes.  The prevailing party in such arbitration shall be awarded its costs
and reasonable attorneys’ fees.



h.  
No Prejudice Against Drafter.  The parties to this Agreement agree that this
Agreement was negotiated fairly between them at arm's length and that the final
terms of this Agreement are the product of the parties' negotiations.  Each of
the parties has had the opportunity to seek the advice of independent legal
counsel, and has read and understood all of the terms and provisions of this
Agreement.  The parties agree that this Agreement shall be deemed to have been
jointly and equally drafted by them, and that the provisions of this Agreement
therefore should not be construed against a party or parties on the grounds that
the party or parties drafted or was more responsible for drafting the
provision(s).

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and date first written above.


Client: Minerco Resources, Inc.
 
Sign: /s/ V. Scott Vanis


Name: V. Scott Vanis


Title: Chief Executive Officer


Date: 7/1/2014

New World Consulting, LLC


Sign: /s/ Tony Skinner

Name:  Tony Skinner


Title:   Managing Member


Date: 7/1/2014
 
5

--------------------------------------------------------------------------------

 
 